DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Response to Amendment
	Claims 4 and 20 have been cancelled; claims 1, 14 and 18 have been amended; claims 21-23 have been newly added; and claims 1-3, 5-19, and 21-23 are currently pending. 

                                         Claim Objections
Claim 1 is objected to because of the following informalities:  typo: “the internal interconnect” in line 10 of claim 1 should be corrected as “an internal interconnect”.  Appropriate correction is required.

                                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 2008/0083964 A1, hereinafter “Fujimoto”).


a substrate (100) comprising a top side, a bottom side, and a conductive structure (33a);
a body (36) over the top side of the substrate (100);
an electronic component (12/13) over the top side of the substrate (100) and adjacent to the body (36), wherein the electronic component (12/13) comprises an interface element (16) on a top side of the electronic component (12/13);
a lid (18/19) over the interface element (16) and a seal (20) between the top side of the electronic component (12/13) and the lid (18/19); and
a buffer (20) on the top side of the substrate (100) between the electronic component (12/13) and the body (36); wherein the internal interconnect (15/17/35) is in the body (36)

In regards to claim 14, Fujimoto discloses (See annotated and attached fig. 4 below) a method, comprising:
providing a substrate (100) comprising a top side, a bottom side, and a conductive structure (33a);
providing an electronic component (12/13) over the top side of the substrate (100), wherein the electronic component (12/13) comprises an interface element (16) and a component terminal (15/17) on the top side of the electronic component (12/13);
providing an internal interconnect (35) electrically coupling the interface element (16) and the conductive structure (33a):
providing a lid (18/19) over the interface element (16) and seal (20) between the top side of the electronic component (12/13) and the lid (18/19); and
(36) over the top side of the substrate (100), and 
the buffer layer (20) is provided before the lid is provided and before the body is provided (See, for example, Figs. 3D, 3E and 4)

In regards to claim 18, Fujimoto discloses (See annotated and attached Fig. 4 below) a semiconductor device, comprising:
a substrate (100) comprising a top side, a bottom side, and a conductive structure (33a);
an electronic component (12/13) over the top side of the substrate (100), wherein the electronic component (12/13) comprises an interface element (16) and a component terminal (15/17) on a top side of the electronic component (12/13);
an internal interconnect (15/17/35) electrically coupled to the component terminal and the conductive structure (33a);
a lid (18/19) over the interface element (16):
a seal (20) between the top side of the electronic component (12/13) and the lid (18/19); and
a body (36) over the top side of the substrate (100); 
wherein the body (36) contacts a lateral surface of the lid (18/19), the component terminal is in the seal (20), and the internal interconnect (15/17/35) is in the body (36)


In regards to claim 2, Fujimoto discloses (see annotated Fig. 4 below) the electronic component (12/13) comprises a component terminal (15/17), and further comprising an internal (35) electrically coupled with the component terminal (15/17) and the conductive structure (33a) of the substrate (10).

In regards to claim 3, Fujimoto discloses (See annotated Fig. 4 below) the internal interconnect (35) is in the buffer (36).

In regards to claim 5, Fujimoto discloses (See annotated Fig. 4 below) the buffer (36) contacts the seal (20) and the body (200).

In regards to claim 6, Fujimoto discloses (See annotated Fig. 4 below) the buffer (36) and the seal (20) each comprise a different material (See, for example, Pars [0059] and [0067]).

In regards to claim 12, Fujimoto discloses (See annotated Fig. 4 below) the buffer (36) contacts a corner of the lid (18/19).

In regards to claim 13, Fujimoto discloses (See annotated Fig. 4 below) the buffer (36) contacts a lateral side of the lid (18/19).
 
In regards to claim 15, Fujimoto discloses (see annotated Fig. 4 below) providing a buffer (36) over a top side of the electronic component (12/13) and contacting a lateral side of the lid (18/19).

(20) is provided before the lid (18/19) is provided and before the body (36) is provided. 

                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Bolkena et al. (USPN 8008762 B2, hereinafter “Bolken”).

In regards to claim 7, Fujimoto discloses all limitations of claim 1 above but fails to explicitly teach that the buffer and the seal each comprise a same, continuous material.
	Bolken while disclosing package assemblies teaches (Fig. 22C) the buffer (76) and the seal (24) each comprise a same (See, for example, Col. 6 lines 9-10; and Col. 10 lines 11-12, epoxy), continuous material (selecting epoxy from the list of materials listed for both structures meets this limitation).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fujimoto by Bolken because this would help form an efficient packaging assemblies that eliminates or reduces the occurrence of process contaminations. 


	Bolken while disclosing package assemblies teaches (Fig. 22A) the seal comprises a buffer material (See, for example, Col. 6 lines 9-10; and Col. 10 lines 11-12, ….selecting epoxy from the list of materials listed for both structures meets this limitation) contacting a lateral side of the lid (22) and the component terminal (14) is in the buffer (76).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fujimoto by Bolken because this would help form an efficient packaging assemblies that eliminates or reduces the occurrence of process contaminations. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto. 

In regards to claim 8, Fujimoto discloses (See annotated Fig. 4 below) the seal (20) comprises a transparent material that covers the interface element (16).
	Fujimoto fails to explicitly teach that the seal comprises translucent material. 
It is well known in the art to use a translucent material for the purpose of sealing the active areas of the image sensors while allowing light to pass through. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a translucent seal material because it is well known in the art to use a translucent material for the purpose of sealing the active areas of the image sensors while allowing light to pass through. 

Claims 9-11, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Watanabe et al. (US 2006/0023108 A1, hereinafter “Akutagawa”). 

In regards to claims 9-11 and 17, Fujimoto discloses all limitations of claim 1 above except that a protection film over the lid, the buffer, and the body; the buffer contacts the protection film; and the body is between the buffer and the protection film. 

Watanabe while disclosing an image capturing device teaches (See, for example, Fig. 12) a protection film (60a) over the lid (25A), the buffer (35), and the body (60); the buffer (35) contacts the protection film (60a); and the body (60) is between the buffer (35) and the protection film (60a). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fujimoto by Watanabe because having the protection film would help improve the reliability and optical characteristics of the image capturing device. 

In regards to claim 21, Fujimoto discloses (See annotated and attached Fig. 4 below) a semiconductor device, comprising:
a substrate (100) comprising a top side, a bottom side, and a conductive structure (33a);
a body (36) over the top side of the substrate (100);
an electronic component (12/13) over the top side of the substrate (100) and adjacent to the body (36), wherein the electronic component (12/13) comprises an interface element (16) on a top side of the electronic component (12/13);
(18/19) over the interface element (16) and a seal (20) between the top side of the electronic component (12/13) and the lid (18/19); and
a buffer (20) on the top side of the substrate (100) between the electronic component (12/13) and the body (36).

Fujimoto fails to explicitly teach a protection film over the lid, the buffer, and the body. 

Watanabe while disclosing an image capturing device teaches (See, for example, Fig. 12) a protection film (60a) over the lid (25A), the buffer (35), and the body (60). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fujimoto by Watanabe because having the protection film would help improve the reliability and optical characteristics of the image capturing device. 

In regards to claim 22, Fujimoto as modified above discloses (Fig. 12, Watanabe) the buffer (35) contacts the protection film (60a). 

In regards to claim 23, Fujimoto as modified discloses (Fig. 12, Watanabe) the body (60) is between the buffer (35) and the protection film (60a). 



    PNG
    media_image1.png
    497
    899
    media_image1.png
    Greyscale


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-270-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893